Fourth Court of Appeals
                                    San Antonio, Texas
                                           January 4, 2017

                                        No. 04-16-00199-CR

                                       The STATE of Texas,
                                            Appellant

                                                  v.

                                      Natalie Marie MEDINA,
                                              Appellee

                   From the County Court at Law No. 14, Bexar County, Texas
                                    Trial Court No. 478603
                         Honorable Raymond Angelini, Judge Presiding


                                           ORDER
         This is a State’s appeal from an order granting appellee’s motion for new trial. The State
has filed its appellant’s brief. Appellee has filed a motion for extension of time to file her brief,
requesting thirty days from when the record has been completed. According to appellee, no
record was taken of the hearing on her motion for new trial. Appellee seeks additional time for
her trial counsel to file an affidavit “to supplement the record” so the hearing “can be referred to
in the Appellee’s brief.”

         Rule 34.6 of the Texas Rules of Appellate Procedure provides the reporter’s record
consists of the court reporter’s transcription of the proceedings and the parties’ exhibits. Tex. R.
App. P. 34.6(a)(1). “If anything relevant is omitted from the reporter’s record, the trial court, the
appellate court, or any party may by letter direct the official court reporter to prepare, certify, and
file in the appellate court a supplemental reporter’s record containing the omitted items.” Id. R.
34.6(d). The rules do not provide that an affidavit from trial counsel may take the place of a
transcription of the proceedings.

        We nevertheless grant appellee’s motion for an additional thirty days to file her brief and
order appellee’s brief due January 23, 2017. Counsel is advised that no further extensions of time
will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court